Exhibit 10.2

Continental Resources, Inc.

Summary of Non-Employee Director Compensation

as of March 31, 2011

Retainers/Fees

Non-employee directors of Continental Resources, Inc. (the “Company”) receive
the following compensation:

 

  •  

An annual cash retainer of $40,000 per year;

 

  •  

Board meeting attendance fees of $1,500 for each regular Board meeting and $750
for participation in each telephonic Board meeting;

 

  •  

The chair of the Audit Committee is paid an additional annual retainer of
$18,750 and Audit Committee members other than the chair of the committee are
paid an additional annual retainer of $7,500;

 

  •  

The chair of the Compensation Committee is paid an additional annual retainer of
$10,000 and Compensation Committee members other than the chair of the committee
are paid an additional annual retainer of $4,000;

 

  •  

The chair of the Nominating/Corporate Governance Committee is paid an additional
annual retainer of $7,500 and Nominating/Corporate Governance Committee members
other than the chair of the committee are paid an additional annual retainer of
$4,000; and

 

  •  

Members of the Audit Committee, Compensation Committee and Nominating/Corporate
Governance Committee also receive $1,250 for each committee meeting attended and
$750 for participation in each telephonic committee meeting.

Equity-Based Compensation

Non-employee directors receive grants of restricted stock with vesting periods
ranging from one to three years pursuant to the terms of the Continental
Resources, Inc. 2005 Long-Term Incentive Plan (the “2005 Plan”). The number of
shares granted is at the discretion of the Board of Directors.

In February 2008, the Board of Directors approved a common stock ownership
requirement for non-employee directors. Each non-employee director is expected
to own shares of the Company’s common stock with a market value equal to at
least three times the base annual retainer.

Until the common stock ownership guideline is achieved, each non-employee
director is expected to retain 100% of the shares received as a result of
restricted shares granted under the 2005 Plan. The common stock ownership
calculation is determined as of each December 31 based upon the average closing
price of the Company’s common stock for the year compared to the non-employee
director’s base annual retainer as of such date. Shares owned directly by, or
held in trust for, the non-employee director or his or her immediate family
members residing in the same household and unvested restricted shares are
included in the calculation of market value.